DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0107099 A1 to Yasuda et al.
With respect to claim 1 Yasuda discloses, in Fig. 1A-8, an electronic device (abstract) comprising: a first heat absorber (31) that absorbs heat of a first heat generating source composed of a first heat generating component generating heat inside the electronic device, and operating during substantially an entire period of an operation period during which the electronic device is operated (paragraph 28-30; where the rear heat dissipation frame is connected to the CPU and power supply IC which are needed for operation at all times); where the device comprises a display screen which is used during operation of the device (paragraph 22); and a second heat absorber (11) that absorbs heat of a second heat generating source composed of a second heat generating component and that is disposed at a position separated from the first heat absorber (Fig. 2 and paragraph 26), the second heat generating 
Yasuda does not expressly disclose that the display used in the operation period is configured to receive an input operation of a user on a screen of the electronic device.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of using a touch screen along with your display as an input operation of a user are well known and expected in the art.  At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have made the display screen of Yasuda a touch screen for doing so would merely be a simple substitution of one known element for another to obtain predictable results.
With respect to claim 8 Yasuda further discloses wherein the operation period is a period during which the screen of the electronic device is turned on (paragraph 22; where the display is used as a live view during operation).
Allowable Subject Matter
Claims 8 and 10 are allowed.
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 9 the closest available prior art a device with heat absorbers as discussed above in the 103 rejection.  Additionally, it is known in the art to 
However, the prior art does not teach or fairly suggest a control device that controls an electronic device including a camera module for capturing an image of an object and an antenna module for communicating with an outside of the electronic device, the control device comprising: a camera control unit that controls the camera module according to a first temperature of the camera module and a second temperature of a heat absorber that absorbs heat of the camera module and the antenna module; and an antenna control unit that controls the antenna module according to a third temperature of the antenna module and the second temperature.
Claim 10 is allowable for similar reason as claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as is shows addition devices within the art that have a second heat absorber for a module that is not always operated (i.e. a camera).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

August 27, 2021